DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “30” has been used to designate both “axial groove”  and “tongue” (see Fig. 1 and para 0058) and reference character “14” has been used to designate both “endoscope head”  and “placement section” (see paras 0063-0064).    Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 10 is objected to because of the following informalities:  the claim uses the symbol “/” to provide an “or” statement within the claim.  Applicant is advised to use the word “or” to avoid confusion.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the distal transition" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the axial direction" in line 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the placement section" in line 12 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the retrofitting" in line 17 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites various directions (i.e. axial, radial, etc). which leads to confusion during claim interpretation.  For example, claim 1 recites “at least two notches, grooves, recesses or offsets extending in the axial direction and formed or arranged at a particular angular distance to each other” which leads to confusion as to what axial direction is being defined and what a particular angular distance comprises?   Likewise, the first and second guiding elements are defined with respect to “viewed in the distal direction” which is unclear as what a distal direction is considered?  Is it distally viewing it when facing the distal face of the endoscope, or distal when viewed at a side cross-sectional view?  Applicant is advised to positively define the claimed directions with respect to the device and accompanying retrofitting set (i.e. provide a frame of reference) to avoid confusion with regard to the numerous components claimed.   Claim 17 also leads to confusion due to the lack of positively defined directions, as it is unclear what is meant by “adapted to be guided from there in a the proximal direction”.   
Claims 10-18 are rejected as being necessarily dependent upon claim 9.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0208210 to Baur et al. in view of U.S. Patent Application Publication No. 2014/0213847 to Green et al.  
In regard to claims 9 and 18, Baur et al. disclose a tissue clip application fitting set or retrofitting set with a cap attachment 1 which is adapted to be put over the distal head of a medical endoscope of the shaft type, and which has a proximal placement section 1a and a distal tissue clip holding section 3 in the region of which a hollow chamber open in the distal direction is formed internally, said hollow chamber being bordered at the distal end of the cap attachment by a circumferential front edge formed in the distal transition from the hollow chamber to a peripheral surface of the cap attachment which is oriented in an outward direction and on which a tissue clip 4 is supported radially in the region of the tissue clip holding section, wherein the circumferential front edge comprises at least two notches, grooves, recesses or offsets 32, 36 extending in the axial direction and formed or arranged at a particular angular distance to each other, wherein: a working channel 40 belonging to the retrofitting set which opens out into the hollow chamber and exits the hollow chamber radially in a region distal to the placement section and proximal to the radially supported tissue clip to be able to be guided longitudinally separately to the endoscope (See Fig. 3 and paragraphs 0039-0050).  Baur et al. are silent with respect to first and second guiding or leading elements arranged within the hollow chamber of the cap attachment as claimed. Green et al. teach of an analogous endoscopic cap 402 having first, second and third guide means 440, 442, 444 arranged within the hollow interior space of the cap and configured to ensure proper positioning and alignment of instruments used during a surgical procedure (See Figs. 4a-d and paragraphs 0061-0064).   It would have been obvious to one skilled in the art at the time the invention was filed to modify the cap attachment of Baur et al. to include first and second guiding means on the interior surface thereof, to ensure proper positioning and alignment of instruments used during a surgical procedure as taught by Green et al.  
In regard to claim 10, Baur et al. disclose a tissue clip application fitting set or retrofitting set with a cap attachment, wherein the additional working channel belonging to the retrofitting set opens in the region of / in the longitudinal direction to one of the notches, grooves, recesses or offsets (See Fig. 3 and paragraphs 0039-0050).  
In regard to claim 11, Baur et al. disclose a tissue clip application fitting set or retrofitting set with a cap attachment, wherein the at least two notches, grooves, recesses or offsets are of U- or V-shaped design (See Fig. 3 and paragraphs 0039-0050).  Likewise, Green et al. also discloses U or V shaped grooves at the distal end of the cap (see Figs. 4b-c).  
In regard to claim 16, Baur et al. disclose a tissue clip application fitting set or retrofitting set with a cap attachment, wherein the peripheral surface of the cap attachment on which the tissue clip is directly supported radially is formed with a longitudinal groove 7 which distally adjoins a radial bore 34 in the tissue clip holding section which connects the hollow chamber with the outwardly oriented peripheral surface, and extends in the axial direction toward the tissue clip (See Fig. 3 and paragraphs 0039-0050).  
In regard to claim 17, Baur et al. disclose a tissue clip application fitting set or retrofitting set with a cap attachment, wherein a pull-off means is provided, comprising a pull-off ring which is mounted in an axially sliding manner on the peripheral surface directed outwardly and directly proximally to the tissue clip, and which has a pulling thread 30 connected thereto, which pulling thread is guided in the longitudinal groove to the radial bore and penetrates the same up to the hollow chamber, and is adapted to be guided from there in the proximal direction out of a patient’s hollow chamber (See Figs. 2-3 and paragraphs 0039-0050).  
Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0208210 to Baur et al. in view of U.S. Patent Application Publication No. 2014/0213847 to Green et al. in further view of U.S. Patent Application Publication No. 2015/0182239 to Baker et al.  
In regard to claims 12-15, Baur et al. and Green et al. disclose a tissue clip application fitting set or retrofitting set with a cap attachment (see rejections above) but are silent with respect to wherein the cap attachment in a central section separating the placement section from the tissue clip holding section is cranked or crooked relative to an attachment longitudinal axis, forming an angle larger than 0° and smaller than 90°, such that at least the distal front edge of the cap attachment is bent relative to the attachment longitudinal axis.  Baker et al. teach of an analogous endoscopic cap having a proximal portion 528 and distal portion 532 with a central section 546 having a cranked/crooked section (See Figs. 6-8 and paragraphs 0039-0042).  It would have been obvious to one skilled in the art at the time the invention was filed to modify the cap attachment of Baur et al. and Green et al. to include a bent dental section to provide an angled distal end face that easily and efficiently applies clips/bands at an angle within respect to the longitudinal axis of the device as taught by Baker et al.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        5/9/22